ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_03_EN.txt.                      178




                                    SEPARATE OPINION OF JUDGE KEITH



                        1. As my votes indicate, I agree with the conclusions the Court has
                     reached. My purpose in preparing this opinion is to give further reasons
                     in support of those the Court gives in rejecting Croatia’s claim and Ser-
                     bia’s counter‑claim. The issue I address is the failure of each Party to
                     establish the existence of the specific intent which is an essential element
                     of genocide — the intent to destroy in whole or in part the identified pro-
                     tected group. Accordingly, although I have studied the detail of the
                     record relating to, and reached conclusions on, the claims made by each
                     about the actus reus, I do not see the need to put into print my conclu-
                     sions on those matters. The Court does, of course, rule on them, but in
                     refraining I bear in mind the wise caution given by King Solomon
                     3,000 years ago — not everything that a man thinks must he say ; not
                     everything he says must he write ; but most important not everything that
                     he has written must he publish.




                                       Croatia’s Claim : The Specific Intent

                        2. As the Court indicates, Croatia contends that genocidal intent can
                     be inferred from 17 factors (Judgment, para. 408), one of which ((5) in the
                     Court’s list) was added at the hearing to the list included in the writ-
                     ten pleadings. At the hearing it repeated its original list of 16 factors.
                     Each, says Croatia in its Memorial, filed in 2001, was sufficient to demon-
                     strate genocidal intent ; collectively they provide overwhelming evidence
                     of that intent (Memorial of Croatia (hereinafter “MC”), paras. 8.16‑8.17).
                     
                        3. In its Reply, filed in 2010, that is after the Court’s Bosnia Judgment
                     in 2007 (hereinafter the “2007 Judgment”), Croatia quoted from that
                     Judgment (I.C.J. Reports 2007 (I), pp. 196‑197, para. 373) the following
                     passage set out in the present Judgment, paragraph 145 :

                              “The dolus specialis, the specific intent to destroy the group in
                           whole or in part, has to be convincingly shown by reference to par-
                           ticular circumstances, unless a general plan to that end can be con-
                           vincingly demonstrated to exist ; and for a pattern of conduct to be
                           accepted as evidence of its existence, it would have to be such that it
                           could only point to the existence of such intent.”

                     179




7 CIJ1077.indb 354                                                                                   18/04/16 08:54

                     179 	     application of genocide convention (sep. op. keith)

                     Croatia raised no questions at all about that test, and submitted that the
                     evidence it presented in the Memorial, as supplemented by the Reply,
                     “can only point to a specific intent to destroy that part of the Croat pop-
                     ulation of Croatia living in areas claimed as Greater Serbia” (Reply of
                     Croatia (hereinafter “RC”), para. 2.14). In the Reply, it repeated its con-
                     tention that the listed factors “point to the inevitable conclusion that there
                     was a systematic policy of targeting Croats with a view to their elimina-
                     tion from the regions concerned” (ibid., para. 9.23 quoting para. 8.16 of
                     the Memorial ; emphasis added in the Reply). It was only in the second
                     round of the hearing that Croatia pressed the argument that, because the
                     test stated in 2007 was excessively restrictive and was not based on any
                     precedent, the Court should reconsider it (CR 2014/20, p. 19).



                        4. Like the Court (Judgment, para. 148), I think that the element of
                     reasonableness is implicit in what the Court said in 2007. It is to be
                     recalled that the standard for drawing an inference was stated in the con-
                     text in which the Court had stipulated that claims against a State involv-
                     ing charges of exceptional gravity, such as genocide, must be proved by
                     evidence that is fully conclusive ; the Court must be fully convinced
                     (2007 Judgment, para. 209 ; see also paras. 277 and 422). If I may be
                     allowed the comment, there is a danger in reading the words of one sen-
                     tence or just one phrase in a judgment in isolation from its wider context,
                     including the factual context.

                        5. Croatia, in support of its initial 16 points, in addition to citing evi-
                     dence which is reviewed below, asserts that all but one of the points (the
                     failure to prosecute the crimes which it alleges amount to genocide) have
                     been substantially confirmed by judicial findings by the ICTY in proceed-
                     ings brought against senior Serb officials. It does not however identify
                     those findings. That assertion, along with the list, now of 17, was repeated
                     at the hearing (CR 2014/12, pp. 19‑21, paras. 26‑28).


                        6. While those unspecified findings of the ICTY may help establish the
                     facts falling within the paragraphs of Article II of the Convention, I do
                     not see, given the lack of any indictments for genocide, let alone any con-
                     victions, how the findings can, as a general proposition, help establish the
                     specific intent. At the hearing, Counsel for Croatia added this :

                              “I am sorry to go through in a list form those factors with the
                           Court, but it is important because the Applicant’s submission is
                           straightforward. While individual acts committed in the course of the
                           campaign might — if considered in isolation — have been explained
                           as ‘common crimes’ or as ‘excesses’ committed in the course of a

                     180




7 CIJ1077.indb 356                                                                                    18/04/16 08:54

                     180 	     application of genocide convention (sep. op. keith)

                           conflict, all of the factors relied on by the Applicant, taken together,
                           point to the inevitable, overwhelming conclusion that there was a
                           systematic policy of targeting Croats with a view to the elimination
                           of groups of Croats (or parts of groups) as a community within the
                           regions concerned. This establishes quite clearly the required element
                           of a specific intent to destroy a protected group in whole or in part
                           and/or complicity to commit, or failure to prevent, such destructive
                           acts.” (CR 2014/12, p. 21, para. 29, original emphasis.)


                     An alternative reasonable explanation of the points, individually or col-
                     lectively, may also be available : the policy or intent was not to destroy in
                     whole or in part the particular Croatian group but rather was to expel
                     them from the proposed “Greater Serbia”. As the Court ruled in 2007
                     (2007 Judgment, para. 190) and recalls in today’s Judgment (para. 162),
                     the intent to engage in the policy of “ethnic cleansing” and the operations
                     carried out to implement it cannot as such demonstrate the necessary
                     intent, a proposition which Croatia did not challenge (e.g., CR 2014/12,
                     pp. 15‑18, paras. 10‑18). I now turn to consider each of the factors.

                        7. As the Judgment notes (para. 420), the first factor — “the political
                     doctrine of Serb expansionism” — is essentially based on the SANU (Ser-
                     bian Academy of Science and Arts) Memorandum of 1986 (Memorial of
                     Croatia, Ann. 14) which Croatia claims contributed to the rebirth of the
                     idea of a “Greater Serbia” encompassing parts of the existing Croatia and
                     Bosnia and Herzegovina in which significant Serbian and ethnic popula-
                     tions lived. Slobodan Milošević, the Memorial asserts, was able to “har-
                     ness and develop further the nationalist sentiments of which the
                     Memorandum was an expression” (ibid., paras. 2.43‑2.50 ; the quote is
                     from paragraph 2.49). In its Counter‑Memorial, Serbia responds that
                     “neither the SANU Memorandum nor the proposal for border change in
                     the SFRY contained anything illegal, and that in any case they did not
                     contain even an indication of the intent to destroy the Croats” (Counter‑­
                     Memorial of Serbia (hereinafter “CMS”), para. 949). It also points to
                     what it sees as the frailty of the evidence supporting the alleged link
                     between the Memorandum and the war in Croatia (ibid., para. 950).

                         8. The Memorandum describes itself as “a 1986 paper by a group of
                      members of the Serbian Academy of Science and Arts on topical social
                      issues of Yugoslavia”. As the Court says, the Memorandum has no offi-
                      cial status. While Croatia appeared to seek to link a statement of a Ser-
                      bian politician, made during the war, to the Memorandum and its pro­-
                      posals (Reply of Croatia, paras. 3.34‑3.40 ; CR 2014/10, p. 48, para. 38 ;
                      cf. CR 2014/16, pp. 24‑28, paras. 1‑12), I do not see comments made
                     years later by a prominent Serbian (Opposition) parliamentarian as
                     ­giving it any official endorsement. Nothing in its 35 pages proposes illegal

                     181




7 CIJ1077.indb 358                                                                                    18/04/16 08:54

                     181 	    application of genocide convention (sep. op. keith)

                     action, let alone genocidal acts, and Croatia does not point to any (see
                     RC, paras. 3.9‑3.13). The Memorandum and the related evidence do not
                     support the Croatian contention. It does not, on my reading, have any-
                     thing like the force and official character that the “Strategic Goals” Deci-
                     sion at issue in the Bosnia case had, and even that document, the Court
                     ruled in 2007, did not establish the specific intent. Rather, the objectives
                     of that decision were capable of being achieved by the displacement of
                     population and the acquisition of territory (2007 Judgment,
                     paras. 371‑372). As well, the position taken by the expert called by Croa-
                     tia who gave an account of the “Serbian national programme” contained
                     no indication that the programme required or even envisaged the extermi-
                     nation of the Croats (CrY 2013/8, EW2 (Biserko)).



                        9. The second factor Croatia refers to is statements of public officials,
                     including those made in State‑controlled media. As developed at the hear-
                     ings, this submission is supported by statements by Serbia in its Counter‑­
                     Memorial that before 2000 Serbian nationalism was the leading political
                     idea and that hate speech was abundant in the Serbian media at the end
                     of the 1980s and during the 1990s (CR 2014/5, p. 32, para. 5 referring
                     to CMS, paras. 423 and 434 ; see also para. 420 ; and more generally
                     for Croatia CR 2014/5, pp. 32‑42, paras. 4‑37 and CR 2014/6, pp. 57‑60,
                     paras. 14‑23 ; see also point 11 below, para. 17). Croatia has established
                     that Serbian authorities engaged in dreadful hate speech. The demoniza-
                     tion was extreme. An intention to destroy the relevant Croat groups in
                     whole or in part is not the only reasonable inference to be drawn from
                     such actions ; rather they may manifest an intention to cause massive
                     expulsions, as in fact happened.


                         10. Croatia, thirdly, refers to the attack on Vukovar. The colossal mis-
                      match in troop numbers and capabilities reveals, it says, the true purpose
                      of the attack on Vukovar (CR 2014/8, p. 34, para. 20). It contends that
                     around 1,100‑1,700 Vukovar Croats probably died during the shelling,
                     and that only 7,500 of the original 21,500 Croat population of Vukovar
                     returned. “For the others who survived, their displacement was perma-
                     nent” (ibid., p. 47, paras. 84‑85 ; CR 2014/12, pp. 11‑12 ; cf. CR 2014/24,
                      p. 43, paras. 23‑25). Serbia responds that while the use of force by the
                     attacking forces may have exceeded the needs of a normal military
                     ­operation and while it caused grave suffering to the civilian population
                      (including Serbs), “there is nothing to suggest that the attack was carried
                      out with the [necessary specific] intent” (CMS, para. 955 ; see
                      also CR 2014/15, p. 22, paras. 32‑33). Again, while there is real force
                      in the Croatian contention about the use of excessive, indeed unlawful,
                      force, as Serbia in part recognizes, and as was stated by the ICTY
                      (­Prosecutor v. Mile Mrkšić, IT‑95‑13/1‑T, Trial Chamber Judgment,

                     182




7 CIJ1077.indb 360                                                                                  18/04/16 08:54

                     182 	   application of genocide convention (sep. op. keith)

                     27 September 2007, paras. 470‑472), that does not, in itself, establish
                     genocidal intent.

                        11. Fourth, Croatia relies on a videotape of Arkan on 1 Novem-
                     ber 1991 as evidence of genocidal intent of those carrying out an attack.
                     I agree with the Court (Judgment, para. 438) that this act does not help
                     establish the specific intent.

                        12. Fifth, Croatia invokes the link between the JNA and certain Serb
                     paramilitary units. But, I do not see any basis at all for finding in these
                     relationships, if established, support for the only reasonable inference
                     being that the specific intent to destroy in whole or in part the protected
                     group existed. The link could, to the contrary, demonstrate an intent to
                     expel Croats from the areas under attack.
                        13. Sixth, Croatia depends on the nature and scale of the attacks on
                     Croatian civilians, a matter also emphasized in the discussion of the pat-
                     tern of behaviour (ibid., para. 413). No doubt, as ICTY decisions demon-
                     strate, widespread and systematic attacks did occur (see e.g., CR 2014/12,
                     p. 27, para. 54). In addition to Mrkšić, Counsel referred to Martić in
                     which the Trial Chamber found the existence of a joint criminal enter-
                     prise with the purpose of establishing an “ethnically Serb territory”
                     through the removal of Croatian and non‑Serb population from the terri-
                     tory of the “SAO Krajina”/“RSK” (CR 2014/20, pp. 47, para. 8 ; Prosecu‑
                     tor v. Milan Martić, IT‑95‑11‑T, Trial Chamber Judgment, 12 June 2007,
                     paras. 445‑446). But again, the purpose was to remove the group or a
                     large part of it, not an intent to destroy the group in whole or in part.


                        14. No doubt, as Croatia contends for its seventh point, ethnic Croats
                     were consistently singled out for attack (see the references in CR 2014/6,
                     pp. 60‑62, paras. 22‑29). But, as the Court said in 2007, it is not enough
                     to establish that members of the group had been deliberately and unlaw-
                     fully killed (2007 Judgment, para. 187). And, as Serbia submits, in the
                     circumstances of an armed conflict between two ethnic groups most of the
                     victims are going to be from the other group (CMS, para. 960).

                        15. The “white ribbon” requirement, Croatia’s eighth point, is to be
                     seen in the same light. To repeat, the Serbian authorities demonized Cro-
                     atians and engaged in dreadful hate speech. At the oral stage, Croatia
                     developed the argument by referring to certain statements annexed to its
                     Memorial and Reply (CR 2014/6, pp. 57‑58, paras. 15‑16). Many are sub-
                     ject to the questions raised in the Judgment about unsigned statements or
                     statements prepared by the police (Judgment, paras. 192‑199). Those
                     which are not subject to those questions remain but they too are consis-
                     tent with the policy of driving the Croatians out of the various regions.



                     183




7 CIJ1077.indb 362                                                                                 18/04/16 08:54

                     183 	    application of genocide convention (sep. op. keith)

                        16. The ninth and tenth points are about the numbers of Croats killed,
                     missing or injured, the consequences of Serbian action being seen as evi-
                     dence of the intention with which the actions were planned and carried
                     out. As Croatia acknowledged in an answer to a question from a judge,
                     no established figure for the number of deaths exists (MC, p. 384 ;
                     RC, para. 9.7 ; cf. CMS, paras. 963‑969). But, even if its figures of
                     10,000‑12,000 dead and 1,000 missing are accepted, that is a small pro-
                     portion of the total Croatian population of Krajina and Eastern Slavo-
                     nia. In respect of the latter, the 1991 census showed that over
                     400,000 Croats lived there before the conflict, and in one village, Tenja, in
                     Krajina, where Croatia claimed 37 men were killed, the census records
                     2,813 Croatians as living there (MC, paras. 4.20, 4.28‑4.29 and CMS,
                     paras. 967‑968). Even on Croatia’s figures the total killed appears to be
                     less than one per cent of the total population of the allegedly targeted
                     group (12,000 out of 1.7 to 1.8 million). I emphasize that this is not for
                     me a matter simply of calculation. Many illegal killings occurred in this
                     war and in dreadful ways. But the proportions are significant for estab-
                     lishing genocidal intent (e.g., Kayishema, ICTR-95-I-T, Trial Cham-
                     ber Judgment, 21 May 1999, para. 93). I do not consider these factors
                     assist Croatia’s case. They also go to the issue of opportunity which the
                     Court considers when addressing the alternative way in which Croatia
                     presented its argument on specific intent (Judgment, paras. 431‑440).




                        17. The eleventh element is the use of ethnically derogatory language
                     during acts of killing, torture and rape. Croatia supported this element by
                     referring to several of the statements annexed to its pleadings, with
                     anti‑Croat sentiment being indicated by those making the statements
                     being labelled as Ustashas (see notes to CR 2014/6, pp. 57‑60). Even if
                     those statements are accepted, they do no more than confirm that many
                     Serbs with authority engaged in hate speech of a deplorable kind. I do
                     not see them as evidencing genocidal intent at the standard required.


                        18. Serbia does not contest the twelfth matter — that a large part of
                     the Croatian population was displaced from RSK (CMS, para. 975). But,
                     to repeat, “ethnic cleansing” in itself does not show genocidal intent. In
                     support of its argument under this head, Croatia invoked the Martić deci-
                     sion of the ICTY (RC, paras. 9.2, 9.7, 9.30 and 9.29‑9.43) which, it
                     claimed, decided that there was a joint criminal enterprise (JCE) among
                     the Serb political and military leadership, the purpose of which was to
                     “eradicate”, by killing and removing, the Croat civilian population from
                     about one-third of the territory of Croatia in order to transform that ter-
                     ritory into an ethnically homogenous Serb-dominated State (ibid.,

                     184




7 CIJ1077.indb 364                                                                                   18/04/16 08:54

                     184 	     application of genocide convention (sep. op. keith)

                     para. 9.2 ; see also para. 9.34). The Tribunal does not use the word “erad-
                     icate” in the critical paragraphs of its Judgment which Croatia cites.
                     Rather, it recalls that certain attacks “followed a generally similar pattern
                     which involved the killing and removal of the Croat population” (empha-
                     sis added). It then referred to widespread violence, intimidation, and
                     crimes against private and public property perpetrated against the Croat
                     population. All of these actions created an atmosphere of fear in which
                     the further presence of Croats and other non‑Serbs in these territories was
                     made impossible. “In this respect the Trial Chamber has concluded that
                     the displacement of its non‑Serb population was not a mere side‑effect
                     but rather a primary objective of the attacks” (Prosecutor v. Milan Martić,
                     IT-95-11-T, Trial Chamber Judgment, 12 June 2007, para. 443).

                       The Court (Judgment, para. 424) quotes the concluding paragraph
                     which ends with this sentence :
                              “The Trial Chamber therefore finds beyond reasonable doubt that
                           the common purpose of the JCE was the establishment of an ethni-
                           cally Serb territory through the displacement of the Croat and other
                           non‑Serb population, as charged in Counts 10 [deportation] and 11
                           [forcible transfer].” (Ibid.)
                     This finding, as I read it, is fully consistent with an overall Serbian inten-
                     tion to create a “Greater Serbia” not by killings but primarily by expul-
                     sions. It does not support Croatia’s claim of the existence of genocidal
                     intent.
                        19. The thirteenth and fourteenth factors are the systematic looting
                     and destruction of Croatian cultural and religious monuments and the
                     suppression of that culture and those practices among the remaining pop-
                     ulation. These allegations, to the extent that they are established (Serbia
                     does not contest the first, CMS, para. 978, but on the second, see para-
                     graph 979) are for me further evidence of the Serb demonization and
                     denigration of the Croats. They do not by themselves evidence genocidal
                     intent. In this context, the Court recalls that “cultural genocide” was not
                     included in the list of punishable acts in the Convention which limited
                     genocide to physical or biological destruction (2007 Judgment, para. 344).
                     
                        20. The fifteenth matter is the alleged consequent, permanent and
                     intended demographic changes. I have already dealt with this (para. 18
                     supra).
                        21. The sixteenth factor is Serbia’s alleged failure to prosecute geno-
                     cidal acts. An answer based on Article VI of the Genocide Convention is
                     that there is such an obligation only if the acts were committed on Ser-
                     bia’s territory which does not appear to be the case here. The contention
                     is also of course a circular one.

                       22. In addition to the 16 factors which it listed in its written pleadings,
                     Croatia at the hearings also emphasized a report of the Chief of Security

                     185




7 CIJ1077.indb 366                                                                                    18/04/16 08:54

                     185 	     application of genocide convention (sep. op. keith)

                     of the Republic Territorial Defence Staff in Belgrade dated 13 Octo-
                     ber 1991 which stated that Arkan’s troops were “committing uncontrolled
                     genocide and various acts of terrorism” in the greater area of Vukovar
                     (RC, para. 9.86 ; CR 2014/6, pp. 25‑26, para. 43 ; CR 2014/10, p. 15,
                     para. 20 ; CR 2014/12, p. 34, para. 84 referring to the Reply of Croa-
                     tia, Ann. 63 ; for Serbia’s view, see CR 2014/23, pp. 68‑71, paras. 17‑30).
                     The Serbian Assistant Minister of Defence was informed of the Report.
                     The truncating of the quotation by Croatia, in both its written and oral
                     argument, gives a seriously misleading impression since the sentence as a
                     whole and the following two paragraphs read as follows :

                              “In the greater area of Vukovar volunteer troops under the com-
                           mand of Arkan and Kum are committing uncontrolled genocide and
                           various forms of terrorism, completely out of the control of the com-
                           mands of the units carrying out combat activities in that area.
                              According to unverified information, these two nationalistic leaders
                           known in public as international criminals, are robbing and looting
                           the property of the Croatian and Serbian citizens, ‘awarding’ the
                           members of their units and are planning to form ‘Special Units for
                           the Defence of Serbia’, all under the name of ‘organized combat’.
                              We estimate that this is a very dangerous and well‑organized para­
                           military group of considerable power. Sooner or later governmental
                           bodies and armed forces will have to fight them. I suggest that this
                           problem be raised at the level of the federal organs and official organs
                           of the Republic of Serbia, and that the appropriate solutions be found
                           and measures taken to prevent any harmful effects.”

                     I agree with the Court (Judgment, para. 438) that the Report provides no
                     evidence of the existence of the necessary specific intent being held by the
                     relevant Serbian authorities. The use of the word “genocide” is an attri-
                     bution to the actions of Arkan and his group by the Chief of Security,
                     without reasons being given.
                        23. For the reasons I have given, I do not find that the only reasonable
                     inference to be drawn from the list of 17 factors which Croatia assembles
                     is that the Serbian authorities had the necessary specific intent, that is to
                     destroy the relevant ethnic Croat groups in whole or in part.

                        24. I agree with the Court that the alternative argument made by Cro-
                     atia at the hearings aimed at establishing the specific intent, based on
                     context, patterns of behaviour and opportunity also fails (ibid.,
                     paras. 411‑440). As I indicate at the outset, because Croatia has failed, in
                     my view, to establish this essential element of specific intent, I do not in
                     this opinion address the detail of the evidence and submissions relating to
                     the actus reus. I note only that Serbia concedes that in some cases the kill-
                     ings alleged by Croatia took place and that they were methodical, directed
                     at civilians and driven by ethnicity (e.g., Rejoinder of Serbia (hereinafter

                     186




7 CIJ1077.indb 368                                                                                    18/04/16 08:54

                     186 	     application of genocide convention (sep. op. keith)

                     “RS”), para. 392 ; CR 2014/13, pp. 64‑66) and that the findings of the
                     ICTY provide convincing evidence of acts falling within Article II (a)
                     and (b) of the Convention.




                                      Serbia’s Counter-Claim : Specific Intent

                        25. As the Court indicates (Judgment, para. 500), Serbia claims that
                     the existence of the specific intent of destroying in whole or in part the
                     Krajina Serbs could be inferred on two different bases — (1) the tran-
                     script of the Brioni meeting of the President who was Commander in Chief
                     and his senior military officials, and (2) the totality of the actions of the
                     Croatian authorities before, during and after Operation Storm. I give my
                     attention to the first matter to support and supplement the reasoning
                     given by the Court (ibid., paras. 501‑507).
                        26. On their face, the Brioni Minutes appear to be a nearly complete
                     stenographic record of a meeting which lasted nearly two hours (CMS,
                     Ann. 52). I quote the major passages cited by Serbia in the order in which
                     they appear in the Minutes. For ease of reference I number those pas-
                     sages and refer only to the page numbers of the Minutes. I also include
                     passages quoted by Croatia and some passages quoted by neither. The
                     more extensive treatment, I think, is required if the inferences to be drawn
                     from the Minutes are to be properly considered and determined.


                     (1) The President began by recalling their determination to undertake
                         further operations and that they had been determined to start lifting
                         the Bihać blockade from the west. He continued as follows :
                              “However, the situation as it stands now is that the United Nations
                           representatives, Akashi, Stoltenberg and the Serbs have deprived of
                           us this reason, since they are in the process of withdrawing their forces
                           from the Bihać area.” (P. 1 ; CMS, Annex 52 ; RS, para. 696.)

                     (2) The next passage quoted by Serbia records the President saying this :
                              “But if in the forthcoming days we are to undertake further opera-
                           tions, then Bihać can only serve as some sort of pretext and something
                           of a secondary nature. We must inflict total defeat upon the enemy in
                           the south and north, just so we understand each other, leaving the east
                           aside for the time being.” (P. 1 ; CMS, para. 1197 and Annex 52.)
                     (3) The next quotation appears a few lines later :
                             “Therefore we should leave the east totally alone, and resolve the
                           question of the south and the north.

                     187




7 CIJ1077.indb 370                                                                                     18/04/16 08:54

                     187 	     application of genocide convention (sep. op. keith)

                              In which way do we resolve [the question of the north and the
                           south] ? This is the subject of our discussion today. We have to inflict
                           such blows that the Serbs will to all practical purposes disappear, that
                           is to say, the areas we do not take at once must capitulate within a
                           few days.” (P. 2 ; on several occasions, the passage quoted ends with
                           the word “disappear” ; CMS, para. 1198 without the first sentence ;
                           see also the Croatian comment on the forms of quotation ; RC,
                           para. 11.43 and note 96.)

                     That is followed, after a few lines, by a passage quoted by Croatia :
                             “Therefore our main task is not Bihać, but instead to inflict such
                           powerful blows in several directions that the Serbian forces will no
                           longer be able to recover, but will capitulate.” (P. 2 ; RC, para. 11.43.)
                     (4) The President completed his introductory remarks in this way, a short
                         time after :
                             “I told Sarinić, [Minister of Foreign Affairs] that in principle we
                           favour negotiations if they accept the conditions I have set out in my
                           reply to Akashi [the UNSG’s Special Representative to the former
                           Yugoslavia and Chief of UNPROFOR/UNCRO], but that he will not
                           head the delegation if the meeting is held. So we can do that, he will
                           call today, and we can accept this as a mask, that we are accepting
                           the talks, and even designate our own delegation, but let us discuss
                           whether we will undertake an operation tomorrow or in the next few
                           days to liberate the area from Banija to Kordun to Lika and from
                           Dalmatia to Knin, and how to carry this out in three, four or at the
                           very most eight days. Then only some minor enclaves will remain
                           which would be forced to surrender.” (P. 2 ; CMS, para. 1105 ; the
                           quote does not however include the passage after “Knin”.)


                     (5) Sometime later the President commented :
                              “It’s all very well that the Admiral is now supposed to close off their
                           remaining three exits, but you are not providing them with an exit
                           anywhere. There is no way out to go . . . to close it off). To pull about
                           and flee, instead, you are forcing them to fight to the bitter end, which
                           exacts a greater engagement and greater losses on our side. Therefore,
                           let us also please take this into consideration [because it’s true, they
                           are absolutely demoralized, and just as they have started moving out
                           of Grahovo and Glamoč, when we put pressure on them, now they
                           are already partly moving out of Knin.] Accordingly, let us take into
                           consideration, on a military level, the possibility of leaving them a way
                           out somewhere, so they can pull out part of their forces . . .” (P. 7 ;
                           CMS, para. 1200 ; the passage in square brackets was not included in
                           the Counter‑Memorial ; see also CR 2014/24, p. 55, para. 89.)

                     188




7 CIJ1077.indb 372                                                                                      18/04/16 08:54

                     188 	     application of genocide convention (sep. op. keith)

                       Admiral Domazet, an HV Rear Admiral, in a passage not quoted by
                     Serbia, responded :
                             “Mr. President, here is a way and two ways ; that is why in planning
                           the operation we left this road in this area. This is the Lika area, here
                           where the Serbs are, it is by the Serbs. We are leaving a route here
                           and they can get out. The second route is leaving them Dvor na Uni,
                           because only at the final stage will we break through to Kostajnica,
                           gradually advance and allow them to leave. We won’t close it off. So
                           there are two key routes.” (P. 7.)


                     (6) A little later the President accepted in principle the views expressed
                         and said this :
                              “There is something still missing, and that is the fact that in such
                           a situation when we undertake a general offensive in the entire area,
                           even greater panic will break out in Knin than has to date. Accord-
                           ingly we should provide for certain forces which will be directly
                           engaged in the direction of Knin. And, particularly, gentlemen, please
                           remember how many Croatian villages and towns have been destroyed,
                           but that’s still not the situation in Knin today . . . Therefore, we will
                           have to resolve this with UNCRO, this matter as well, and so forth.
                           But their counterattack from Knin and so forth, it would provide very
                           good justification for this action and accordingly, we have the pretext
                           to strike, if we can with artillery, you can . . . for complete demoral-
                           ization . . . not just this . . . [sic].” (P. 10 ; CMS, para. 1204, Serbia
                           quoted only the third sentence ; CR 2014/24, p. 23, para. 43.)

                     (7) Gotovina spoke next : “It is difficult to keep [400 infantrymen heading
                         towards Knin] on a leash.” (P. 10 ; CR 2014/18, p. 36, para. 147 ;
                         CR 2014/24, p. 23, para. 43.)
                       The next section of the Minutes referred to by the Parties follows some
                     pages later :
                     (8) “PRESIDENT :
                              Does anyone here have any new proposals or views as to when we
                           can undertake such an overall operation ? And you must plan it out.
                           What DOMAZET has set out, but this has to be articulated in detail,
                           what are the points, which are the axes from which we must take those
                           points in order to completely vanquish the enemy later and force him
                           to capitulate. But I’ve said, and we have said it here, that they should
                           be given a way out here . . . Because it is important that those civilians
                           set out, and then the army will follow them, and when the columns
                           set out, they will have a psychological impact on each other.” (P. 15 ;
                           CR 2014/24, p. 22, para. 41.)

                     189




7 CIJ1077.indb 374                                                                                      18/04/16 08:54

                     189 	     application of genocide convention (sep. op. keith)

                              “Ante GOTOVINA :
                              A large number of civilians are already evacuating Knin and head-
                           ing towards Banja Luka and Belgrade. That means that if we continue
                           this pressure, probably for some time to come, there won’t be so many
                           civilians just those who have to stay, who have no possibility of leav-
                           ing.” (P. 15.)
                       Croatia quoted the following statement by the President made about
                     half way through the meeting :
                             “When you say you’re going to block Gračac off, bear in mind that
                          there can be a state of panic in Gračac, you have to enter as quickly
                          as possible and report that you have entered, as well as all of you who
                          will be involved, because that will have a psychological effect in such
                          situations. The psychological effect of the fall of a town is greater than
                          if you shell it for two days.” (P. 18 ; RC, para. 11.47.)

                     (9) “Vladimir ZAGOREC :
                           Mr. President, we must open up a pocket for them. When they start
                         to flee they will have to flee somewhere, they won’t go towards Knin
                         or Kostajnica, we must open up a pocket where they will flee — Dvor
                         na Uni.” (P. 20 ; CR 2014/18, p. 25, para. 89.)

                     (10) “If we had enough [ammunition], then I too would be in favour of
                          destroying everything by shelling prior to advancing.” (P. 22 ; CMS,
                          para. 1204.)
                     (11) “PRESIDENT :
                             A leaflet of this sort — general chaos, the victory of the Croatian
                           Army supported by the international community, and so forth. Serbs,
                           you are already withdrawing, and so forth, and we are appealing to
                           you not to withdraw, we guarantee . . . This means giving them a way
                           out, while pretending to guarantee civil rights, etc.” (P. 29 ; CMS,
                           para. 1203 ; CR 2014/18, p. 26, para. 92.)
                     (12) “PRESIDENT :
                             Hold on, I’m going to Geneva to hide this, not to talk. I won’t send
                           a Minister, but the Assistant Foreign Minister. That’s on Thursday.

                             So, I want to hide what we are preparing for the day after. And we
                           can rebut any argument in the world about we didn’t want to talk,
                           but we only wanted what . . .” (P. 32 ; CMS, para. 1196.)

                       27. In its Counter‑Memorial, Serbia quotes the passages set out at (2)
                     and (3) above, emphasizing the last sentence of (3), and continues in this
                     way :

                     190




7 CIJ1077.indb 376                                                                                     18/04/16 08:54

                     190 	     application of genocide convention (sep. op. keith)

                           “[i]t clearly follows that the goal of the forthcoming military action
                           was not only to achieve military control over Krajina and its reinte-
                           gration to Croatia, but ‘to inflict such blows that the Serbs will to all
                           practical purposes disappear’. It can be seen from the transcripts that
                           none of the participants opposed such a plan but, after President Tud-
                           jman spoke, they discussed methods of how to implement it.” (CMS,
                           para. 1198.)

                     I think that is a serious misreading of that part of the Minutes. It gives no
                     weight at all to the reference to leaving to the east alone — which pro-
                     vided a possible exit for the Serbian populations. And it takes no account
                     of the closely following passage in which the emphasis is on the capitula-
                     tion of the Serb forces. The Trial Chamber in Gotovina rejected the claim
                     of the Prosecutor that the reference to making “Serbs disappear” was to
                     the Serb civilians rather than to the Serb military forces (para. 1990) ; the
                     statement focused mainly on the Serb military forces, rather than the Serb
                     civilian population ; as the Court notes, the Appeals Chamber did not
                     even go that far (Judgment, para. 506). The frequent, truncated quota-
                     tions of the passage under (3), ending at “disappear”, also mislead. The
                     “within a few days” element in that passage is also reflected in the last
                     two lines of the passage (4), again words not quoted by Serbia. The
                     Counter‑Memorial does then recognize that Croatia would allow exits
                     (para. 1200 quoting passage (5), but not fully). Serbia does not in this
                     pleading or elsewhere give weight to the brief extent of Operation Storm,
                     both in its planning, so far as it appears from the Brioni Minutes, and in
                     fact. In the course of those few days, 200,000 Serbs were able to flee. Pres-
                     ident Tudjman had insisted on a number of occasions that they be left
                     with ways out.



                       28. The remaining passages quoted above, with the exception of (9),
                     are all about trying to recover the territory and to expel the Serbs, mili-
                     tary as well as civilian, as quickly as possible. Other passages, not quoted
                     above, emphasize that need for speed — e.g. :

                              “President : How long would that first stage [seizing Ljinboro,
                           ­placing Udbina under control] last ?
                              Davor Domazet : Two to three days.” (CMS, Ann. 52, pp. 7‑8.)
                        29. Also significant are the other references to causing greater panic ;
                     complete demoralization ; the psychological effect of the fall of a town
                     being greater than shelling it for two days ; “we must be daring, in a situ-
                     ation of general demoralization” (ibid., p. 14) ; and later a presidential
                     reference to the operations being over in four days (ibid., p. 24). Against
                     that continuing emphasis on rapid action and expulsion rather than on an

                     191




7 CIJ1077.indb 378                                                                                     18/04/16 08:54

                     191 	    application of genocide convention (sep. op. keith)

                     intention to engage in mass killing, I do not see the passage about ammu-
                     nition (10), however shocking, as significant in establishing the necessary
                     intent.

                       30. It is the case, as Serbia says, that Croatia’s various actions — nota-
                     bly during and following Operation Storm — have led to a huge drop in
                     the Serbian population in Croatia. Both Parties relied extensively on the
                     1991 census. It was also relied on in the proceedings leading to the
                     2007 Judgment in Bosnia v. Serbia (I.C.J. Reports 2007 (I), p. 138,
                     para. 232). The sets of figures do not appear to be in dispute. They give
                     some sense of the massive displacement in both directions. But, as already
                     noted (see para. 6 supra), the Court has earlier ruled and today confirms
                     that “ethnic cleansing” in itself does not amount to genocide. The result
                     actually achieved by Croatia is to be seen as confirming that the intention
                     was to expel the greater part of the Serbian population from the area and
                     not to destroy it in whole or in part.


                       31. To summarize, I read the Brioni Minutes as demonstrating :

                     (a) that the action was aimed at getting the Serb forces to capitulate ;
                     (b) that departure routes into Serb controlled areas would be left to the
                         east ;
                     (c) an intention that a large proportion of the Serbian population would
                         be displaced ; and
                     (d) that the whole operation would be over in 3, 4, or at the very most
                         8 days.
                         32. To return to paragraph 1198 of the Counter‑Memorial quoted in
                     paragraph 27 above, I read the Minutes as indicating the goal of achiev-
                     ing military control over Krajina, Croatian territory after all, and its
                     ­reintegration, and at the same time achieving a substantial removal of
                      the local Serb communities. The goal was not to destroy in whole or in
                      part that group. Accordingly, in my view, an essential element in the
                      counter‑claim, as originally presented, is not established.

                        33. I have nothing to add to the Court’s discussion and rejection of
                     Serbia’s alternative contention (Judgment, paras. 508‑514). It follows that
                     I conclude that the counter‑claim fails. For the reasons given earlier, I do
                     not address in this opinion the evidence and submissions relating to the
                     actus reus.

                                                           *
                                                       *       *

                       34. The record in this case, like that in the Bosnia case and in the many
                     cases decided by the ICTY and by national courts, demonstrates that

                     192




7 CIJ1077.indb 380                                                                                  18/04/16 08:54

                     192 	       application of genocide convention (sep. op. keith)

                     dreadful crimes and atrocities were committed in the region of former
                     Yugoslavia in the early 1990s. The rejection by the Court in this case of
                     both the claim and the counter‑claim should not be allowed to obscure
                     those facts. The rejections are to be explained by the limited jurisdiction
                     of the Court under the Genocide Convention (e.g., Judgment, para. 85) in
                     this case. The failure of each Party, in terms of the Convention, to estab-
                     lish that the other had the necessary specific intent does not affect in any
                     way the clear findings, based on concessions by each Party, rulings of the
                     ICTY and persuasive evidence that each side did commit serious crimes.




                       35. The Agent of Serbia made this acknowledgment in the course of
                     the hearing before the Court :
                               “Mr. President, the fundamental disagreement of the respondent
                           State with the Applicant’s approach to the unsigned statements and
                           police reports does not mean that the Serbian Government denies that
                           serious crimes were committed during the armed conflict in Croatia.
                           Yes, the serious crimes were perpetrated against the members of the
                           Croatian national and ethnic group. They were committed by groups
                           and individuals of Serb ethnicity. It goes without saying that Serbia
                           condemns such crimes, regrets that they were committed, and sympa-
                           thizes profoundly with the victims and their families for the suffering
                           that they have experienced.
                           �����������������������������������������������������������������������������������������������������������������
                               [I]t is not in dispute that murders of Croatian civilians and prison-
                           ers of war took place during the conflict.” (CR 2014/13, pp. 64‑65,
                           paras. 38 and 40.)
                       He recognized that :
                             “In that notorious crime [Ovčara], the ICTY recorded 194 prison-
                           ers of war who were killed. This was the gravest mass murder in which
                           Croats were the victims during the entire conflict.” (Ibid.)

                       36. The Agent of Croatia also acknowledged that crimes were commit-
                     ted against Serbs :
                              “Croatia wishes to express to this Court its sincere desire to achieve
                           full reconciliation with Serbia. Our Presidents, Mr. Mesić and
                           Mr. Josipović, have expressed their sincere regret on behalf of the
                           Croatian people for all crimes committed against Serbs — including
                           in Operation Storm. They have done so on official visits to Belgrade.
                           However, reconciliation must be based on historical facts.

                           �����������������������������������������������������������������������������������������������������������������

                     193




7 CIJ1077.indb 382                                                                                                                              18/04/16 08:54

                     193 	     application of genocide convention (sep. op. keith)

                              It is a fact that individual crimes were committed in the course of
                           Operation Storm. Croatia deeply regrets the crimes committed and
                           the pain caused to victims during the course of Croatia’s liberation in
                           Operation Storm. It has put in place structures to compensate the
                           victims, and to provide redress through criminal and civil proceed-
                           ings.” (CR 2014/19, p. 17, paras. 20‑21.)


                     (Signed) Kenneth Keith.




                     194




7 CIJ1077.indb 384                                                                                   18/04/16 08:54

